 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1727 
In the House of Representatives, U. S.,

December 7, 2010
 
RESOLUTION 
Recognizing Rotary International for 105 years of service to the world and commending members on their dedication to the mission and principles of their organization. 
 
 
Whereas the mission of Rotary International is to provide service to others, promote integrity, and advance world understanding, goodwill, and peace through its fellowship of business, professional, and community leaders; 
Whereas Rotary International, founded in 1905, in Chicago, Illinois, is the world's first service club and one of the largest nonprofit service organizations; 
Whereas there are more than 1,200,000 Rotary International club members comprised of professional, community, and business leaders in more than 34,000 clubs in over 200 countries and geographical areas; 
Whereas the Rotary International motto, Service Above Self, inspires members to provide humanitarian service, meet high ethical standards, and promote international goodwill and peace; 
Whereas Rotary International promotes international understanding through scholarships, exchange programs, humanitarian grants, and service projects; 
Whereas annual dues from members worldwide help finance Rotary programs and service opportunities that are designed to help Rotarians meet the needs of their own communities and assist people worldwide; 
Whereas the core values of Rotary International are service, fellowship, diversity, integrity, and leadership; and 
Whereas the Four-Way Test of Rotary International promotes universal values and asks the following questions, Of the things we think, say or do: Is it the truth?; Is it fair to all concerned?; Will it build goodwill and better friendships?; and Will it be beneficial to all concerned?: Now, therefore, be it  
 
That the House of Representatives recognizes Rotary International for 105 years of service to the world and commends members on their dedication to the mission and principles of their organization. 
 
Lorraine C. Miller,Clerk.
